Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Status of claims
The amendment filed on 03/02/2021 is acknowledged. Claims 1-19 and 27-35 have been canceled. Claims 20-26 and 36-38 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-26 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hentrich et al. (DE 10 2007 053 616 A1) in view of Hentrich et al. (US 2008/0233071 A1).
Hentrich et al. teach temporary deformation of human hair by using a cosmetic agent in form of hair spray by means of propellants comprising 1 to 15% and 5-10% by total of at least one hydrophobicized silica such as Dow Corning VM-2260 Aerogel Beads (the claimed hydrophobicized silica aerogel with the claimed specific surface area, oil absorption capacity, particle size, surface modification, tapped density in claims 21-26), 1 to 98.9% by total weight of at least one cyclic polydimethylsiloxane (fatty substance), fixing polymers including vinylpyrrolidone-vinyl acetate copolymers as 
Hentrich et al. do not specify: i) the amount of film-forming polymer (from about 0.5 to about 8% by weight) and water in claim 20 (from about 70 to about 95% by weight); and ii) the same amounts of fatty substances in claim 20 (less than about 3% by weight).
The 1st deficiency is cured by Hentrich et al. (US 2008/0233071 A1) who teach a composition comprising hydrophobic silica particles and 6-10% by total weight of film-forming polymer such as polyvinylpyrrolidone for temporary shaping of keratin fibers and 70-90% by weight of water (entire reference, especially abstract, paragraph 19, 22, 26, and 30-35).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hentrich et al. and Hentrich et al. (US 2008/0233071 A1) to specify the weight percentage of fixing polymer in the composition taught by Hentrich et al. being 6-10% by total weight. Incorporating 6-10% by total weight of fixing polymer in a composition comprising hydrophobic silica particles for temporary shaping hair (styling) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hentrich et al. and Hentrich et al. (US 2008/0233071 A1) to incorporate 70-90% by weight of water in the composition taught by Hentrich et al. Incorporating 70-90% by weight of water in a composition comprising hydrophobic silica particles for temporary shaping hair (styling) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of fatty substances in claim 20 is <3% by weight and the range of cyclic polydimethylsiloxane (fatty substances) taught in the prior art is 1 to 98.9% by weight and therefor, overlaps with the claimed range. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/02/2021, have been fully considered but they are moot in view of new ground of rejections. However the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue that fixing polymer is an optional components and none of the examples comprises fixing polymer and there is unexpected results in the affidavit filed in the previous response which is falsely stated by the examiner as for 14/410,298. 
However, this argument is not deemed persuasive. First of all, the heading of the affidavit filed by applicants on 09/21/2020 only refers to application 14/410,298:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Secondly, the examiner addressed the content in the affidavit referring to application 14/410,298 in the previous office action (the paragraph bridges page 5-6) which states that the experiment demonstrates the alleged unexpected results is comparing aerosil (not an aerogel) with aerogel while Hentrich et al. teach aerogel VM 2270 with sufficient specificity (anticipate the claimed hydrophobicized silica aerogel) and thus the experiment is not a true side-by-side closet to prior comparing the difference between the prior art and the composition used in the claimed method.
Thirdly, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). In Hentrich et al. teach the claimed fixing polymer, i.e., not teach away from incorporating the claimed fixing polymer. MPEP 2123 I and MPEP 2123 II: 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612